United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF ENERGY, OFFICE OF
THE CHIEF HUMAN CAPITAL OFFICER,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0856
Issued: August 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2020 appellant, through counsel, filed a timely appeal from a January 28,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability from work
commencing October 7, 2018 causally related to her accepted August 22, 2018 employment
injury.
FACTUAL HISTORY
On August 29, 2018 appellant, then a 45-year-old management analyst, filed a traumatic
injury claim (Form CA-1) alleging that on August 22, 2018 she sustained a right ankle injury,
migraines, right shoulder and back pain, right knee pain, and right leg numbness and tingling when
she tripped on carpet, twisted her right ankle, and fell head-first into a wall when moving boxes
while in the performance of duty. She stopped work on August 23, 2018.3 OWCP assigned File
No. xxxxxx655.
In a report dated August 27, 2018, Dr. Jonathan Dunn, a Board-certified orthopedic
surgeon, examined appellant for a fall at work on August 22, 2018. He diagnosed acute posttraumatic and unspecified injuries of the head; sprain of ligaments of the cervical spine; and strain
of the muscle, fascia, and tendons at the neck level. Appellant told Dr. Dunn that her neurologist
had already held her off work, and Dr. Dunn concurred with a period of “relative rest.”
In a report dated August 29, 2018, Dr. Vahid Behravan, a Board-certified neurologist,
concurred with the diagnoses of Dr. Dunn in his August 27, 2018 report.
Dr. Dunn, in a report dated September 17, 2018, noted that appellant followed up for
orthopedic evaluation of work-related injuries incurred on August 22, 2018, including neck pain
and right ankle pain. He diagnosed a closed-head injury, cervical, thoracic, and lumbar sprain/
strain, and right ankle sprain.
An unsigned duty status report (Form CA-17) dated September 24, 2018 indicated that
appellant was advised to not resume work.
In a report dated September 26, 2018, Dr. Behravan diagnosed acute post-traumatic
headaches superimposed on migraines with aura and post-concussive syndrome with headaches,
memory impairment, and dizziness.
In a letter dated September 27, 2018, Dr. Dunn reviewed appellant’s treatment history and
diagnosed a closed-head injury, cervical, thoracic, and lumbar strain/sprain, and right ankle sprain.
He opined that appellant’s head, neck, back, and right ankle conditions were related to her accepted
work-related fall within a reasonable degree of medical certainty.

3

On August 29, 2018 under OWCP File No. xxxxxx048, appellant filed an occupational disease claim (Form CA-2)
relative to the same August 22, 2018 incident, noting that she first became aware of her condition and its relationship
to her federal employment on August 23, 2018. By decision dated December 10, 2018, OWCP denied appellant’s
occupational disease claim under OWCP File No. xxxxxx048. By decision dated April 30, 2019, a representative of
OWCP’s Branch of Hearings and Review affirmed the December10, 2018 decision under OWCP File No. xxxxxx048.
Appellant’s claims have been administratively combined with OWCP File No. xxxxxx655 serving as the master file.

2

On October 9, 2018 appellant filed a claim for compensation (Form CA-7) for disability
from work on October 7 and 8, 2018. She thereafter continued to file Form CA-7 claims for
compensation for disability from work through August 17, 2019.
By decision dated October 26, 2018, OWCP accepted the claim for strain of the muscle,
fascia, and tendons of the neck and unspecified right ankle sprain.
In a report dated September 5, 2018, Dr. Larry W. Blum, a Board-certified neurologist,
diagnosed concussion with loss of consciousness of 30 minutes or less, a white matter lesion of
the central nervous system, migraine equivalent, weakness of the left side of the body, and
numbness and tingling of the left arm and leg. He indicated that appellant’s concussion may take
upwards of 45 days to recover. In a letter dated September 6, 2018, Dr. Blum indicated that
appellant sustained a work-related concussion as of August 22, 2018 and that as of his evaluation
on September 5, 2018, he found that she may not work in any capacity for 45 days, beginning
August 22, 2018. In a letter dated October 1, 2018, he opined that appellant had many sequelae of
cerebral concussion, specifically headaches, muscle spasms, and slow reaction times. Dr. Blum
noted that the process may last weeks to months before appellant responded fully to conservative
management.
In a report dated October 8, 2018, Dr. Dunn noted that appellant was off work per
Dr. Blum’s recommendation. He diagnosed a closed-head injury; cervical, thoracic, and lumbar
sprains/strains; and right ankle sprain. On November 12, 2018 Dr. Dunn noted that appellant was
currently off work and that she did not seem to be making demonstrable improvement almost three
months after the date of injury. Appellant complained of persistent issues with her head, including
blurred vision and radiating pain from her neck down to her right hand and leg.
In a development letter dated October 30, 2018, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence needed and
afforded her 30 days to submit the necessary evidence.
In a Form CA-17 dated November 12, 2018, Dr. Dunn diagnosed cervical, thoracic, and
lumbar strains/strains as well as right ankle sprain and indicated that appellant was not advised to
resume work. He also noted that she was unable to perform regular work duties and had
restrictions of lifting/carrying no more than five pounds eight hours per day.
In a disability form letter dated December 3, 2018, Dr. Dunn stated that appellant could
resume limited work duties on that date with restrictions of mostly sedentary work and no lifting
over five pounds. In a report dated December 3, 2018, he noted that she had been given a lightduty note, but remained off work. Dr. Dunn noted that appellant’s disability questionnaire values
were so high that they were felt to be unreliable. He advised that appellant was capable of working
light duty with restrictions of no lifting over five pounds, mostly sitting work, and opportunities to
stand up during the day. Dr. Dunn diagnosed a closed-head injury; cervical, thoracic, and lumbar
sprains/strains; and right ankle sprain.
In a letter dated December 13, 2018, Dr. Blum stated that appellant sustained a workrelated cerebral concussion as of August 22, 2018. He noted that he had advised her not to return
to work as of September 5, 2018 and continued to recommend that she not return to work as of the

3

date of the letter. Dr. Blum stated that he did not have a recommendation for appellant’s date of
return to work. In an attached report dated December 10, 2018, he examined her and diagnosed:
sprain of joints and ligaments of the thoracic and lumbar spine, joints and ligaments of the neck,
unspecified ankle, unspecified knee, and ribs; strain of muscles, fascia, and tendons of unspecified
hands and forearms; segmental and somatic dysfunction of the thoracic, lumbar, head, sacral
region, upper and lower extremities, and rib case; headache; muscle spasm; cervicobrachial
syndrome; left-sided lumbago and sciatica; and low back and thoracic spine pain.
In a letter dated December 17, 2018, the employing establishment noted that appellant had
not returned to work at light-duty status as advised by Dr. Dunn. It noted that Dr. Blum had
advised that appellant was unable to return to work and that Dr. Blum’s opinion conflicted with
Dr. Dunn’s opinion as to return to work.
On December 21, 2018 OWCP referred appellant for second opinion examinations with
Dr. Taghi Kimyai-Asadi, a Board-certified neurologist, and Dr. Kevin F. Hanley, a Board-certified
orthopedic surgeon, to assess whether the acceptance of her claim should be expanded to include
additional conditions, whether her accepted conditions had resolved, whether she was able to
return to her date-of-injury position, and whether she had reached maximum medical improvement
(MMI).
In a report dated November 12, 2018, Dr. Dunn diagnosed closed-head injury, cervical,
thoracic, and lumbar sprain/strain, and right ankle sprain. He noted that almost three months after
the date of injury, she did not seem to be making demonstrable improvement. On December 10,
2018 Dr. Dunn conducted a follow-up orthopedic evaluation for appellant’s work-related injury
on August 22, 2018. He related that she was capable of working light duty with lifting restrictions
of five pounds and mostly sedentary work, noting that teleworking might be best for her at that
time. On January 7, 2019 Dr. Dunn related that appellant had told him she was off work as light
duty was not available for her.
In a second opinion report dated January 11, 2019, Dr. Hanley conducted an examination
and reviewed a SOAF and appellant’s medical records. He noted that she was under the impression
that Dr. Blum had previously diagnosed some type of brain lesion, which she speculated was
related to stress at work. Dr. Hanley noted that appellant underwent a computerized tomography
(CT) scan on August 23, 2018, which was “totally normal.” On physical examination, he observed
right-sided use of a cane, reasonably good range of motion of the lumbar spine, full range of motion
of the ankles, knees, and hip joints, normal external and internal rotation at the shoulder, and no
signs of neurologic compromise. Dr. Hanley diagnosed history of musculoligamentous straining
injury to the neck and back and a possible closed-head injury. He noted that there was no objective
evidence of a significant closed-head injury given her preexisting migraine headache syndrome.
Dr. Hanley stated that appellant’s musculoskeletal effects of the injury of August 22, 2018 had
resolved. He recommended that she could return to full-duty work without restrictions. Dr. Hanley
noted work-related diagnoses of cervical and ankle strain, but opined that additional diagnoses
were not supported. He further opined that she no longer had residuals of her work-related
conditions, notwithstanding her subjective complaints and perceived use of a cane to ambulate.
Dr. Hanley stated his belief that there was a significant degree of symptom magnification playing
a role and noted that the record indicated that she had preexisting post-traumatic stress disorder.
He noted no objective abnormalities of the accepted body parts. In an accompanying work

4

capacity evaluation for musculoskeletal conditions (Form OWCP-5c) of even date, Dr. Hanley
indicated that appellant was capable of performing her usual job without restrictions.
In a report dated November 28, 2018, Dr. Behravan noted that on September 26, 2018, he
had examined appellant for post-traumatic headaches superimposed on migraine with aura and
post-concussive syndrome with headache, memory impairment, and dizziness. He diagnosed postconcussive syndrome with headache and memory impairment and chronic intractable posttraumatic headaches. Dr. Behravan opined that, within a reasonably degree of medical certainty,
her post-traumatic headache and memory impairment were causally related to the injury of
August 22, 2018. On January 16, 2019 he conducted another physical examination that
demonstrated antalgic gait with right-sided use of a cane. Dr. Behravan diagnosed post-concussive
syndrome with cognitive impairment and headaches and opined that his medical impression were
wholly related to the injury of August 22, 2018 to within a reasonable degree of medical certainty.
Appellant underwent a functional capacity evaluation (FCE) on January 30, 2019 with
Dr. Jeffrey Winston, chiropractor. Dr. Winston opined that appellant’s restrictions seemed to be
secondary to very generalized, but physiologically consistent complaints and suggested that she
had significant overlay of physical complaints secondary to depression or symptoms related to her
reported concussion.
In a Form OWCP-5c dated February 4, 2019, Dr. Dunn indicated that appellant was unable
to perform her usual job, but was able to work eight hours per workday with permanent sedentary
physical restrictions of no sitting more than 50 minutes per hour; no walking or standing more than
11 minutes per hour; occasional reaching and reaching above the shoulder; no twisting, bending/
stooping, operating a motor vehicle, squatting, kneeling, or climbing; and no pushing, pulling, or
lifting more than five pounds.
In a report dated February 4, 2019, Dr. Dunn conducted a follow-up orthopedic evaluation.
He diagnosed closed-head injury; cervical, thoracic, and lumbar sprains/strains; and right ankle
sprain. Dr. Dunn opined that she was at MMI with regard to her neck and right ankle conditions.
Appellant expressed that she felt incapable of returning to her job. Dr. Dunn told her that based
on the FCE and from an orthopedic standpoint, she was capable of returning to work with
permanent restrictions. He recommended evaluation by a neurologist and a psychologist for
cognitive neurologic symptoms. Dr. Dunn noted that appellant’s fainting spells, visual
disturbances, and hearing difficulties did not relate to the orthopedic injuries she sustained on
August 22, 2018, though they may relate to a head injury sustained at that time. He discharged
her from his care. In an addendum to the report, Dr. Dunn opined that the injuries sustained by
appellant and treatment for said injuries were directly and causally related to the incident of
August 22, 2018.
In a field nurse closure report dated February 12, 2019, the field nurse indicated that
appellant had been released to return to limited duty by Dr. Dunn, which the employing
establishment could accommodate, but appellant had not returned to work. She also related that
Dr. Blum disabled appellant from work due to a concussion, which was not an accepted condition.
In a letter dated February 25, 2019, Dr. Blum indicated that appellant sustained a cerebral
concussion during work-related activities on August 22, 2018. He requested that she not work at

5

that time and noted that he had previously requested that she not work on September 5 and
December 13, 2018. Dr. Blum noted no date of return to work. On an attached Form CA-17, he
checked a box marked “No” indicating that appellant was not advised to return to work.
In a report dated February 22, 2019, Dr. Behravan noted that he had previously seen
appellant on January 16, 2019 for post-concussive syndrome. He told her that, if her symptoms
did not improve, she was possibly at MMI. Appellant noted continued headaches and memory
loss. Dr. Behravan diagnosed post-concussive syndrome with headaches and cognitive
impairment, finding that she was at MMI, and discharged her from the neurology clinic. He opined
that the medical impressions in this report were wholly related to the injury of August 22, 2018
within a reasonable degree of medical certainty.
In a second opinion report dated March 19, 2019, Dr. Kimyai-Asadi reviewed a SOAF,
and appellant’s medical records, and thereafter related findings of her neurological consultation.
The results of the neurological consultation demonstrated vibration sense loss over the right knee
and limited shoulder movements on both sides. Dr. Kimyai-Asadi opined that appellant had
recovered from her right ankle strain and did not demonstrate any objective evidence for residual
effects of soft tissue neck strain. He indicated that “there were reasons” to amend the accepted
diagnosis to include possible cervical disc to the right side, as was evident on the right side on the
MRI scan report. Dr. Kimyai-Asadi related that he did not see any point in her history or her
complaints or clinical observation to diagnose a concussion. He also noted that appellant’s claim
of visual loss on the right side and cognitive deficits could not be confirmed, as the neurological
examination for those claimed conditions were negative. Dr. Kimyai-Asadi further opined that
appellant was able to return to work in her date-of-injury position, as it did not require any lifting,
pushing, or pulling, and she did not have any overt cognitive or memory issues preventing her
from performing duties of that position. In an attached Form OWCP-5c of even date, he indicated
that appellant was capable of performing her usual job without restrictions.
In a letter dated March 25, 2019, counsel requested that the acceptance of appellant’s claim
be expanded to include cerebral concussion, aggravation of headaches, and lumbar and thoracic
sprain/strain.
In a Form OWCP-5c dated May 9, 2019, Dr. Blum indicated that appellant was unable to
return to work with restrictions due to significant hearing and visual issues post-concussion.
On June 18, 2019 OWCP received emergency room records dated August 23, 2018, in
which Dr. Caleb Chan, a Board-certified internist, noted that appellant had been diagnosed with a
white matter lesion of the central nervous system on or about April 13, 2017. Appellant presented
with headache, ankle pain, and shoulder pain following a fall the previous day at work. Dr. Chan
noted that she did not hit her head during the fall, but that her headache started after the fall and
that it was more painful than a normal migraine. Appellant told Dr. Chan that her headache started
at her right eye and radiated to the back of her head, which was a normal pattern for her migraines.
She denied any new numbness, tingling, or weakness. Radiological studies of the ankle and
shoulder demonstrated no acute findings. A CT scan of the head and brain was normal with no
change compared to a study dated February 27, 2016. Appellant attributed the cause of her
headaches to stress at her job. Dr. Chan diagnosed chronic nonintractable headache of unspecified
type.

6

In a letter dated July 16, 2019, Dr. Blum stated that appellant suffered a cerebral
concussion during work-related activities in her office. He reiterated that he had previously
advised that she not work due to sequelae of concussion and multiple injuries. Dr. Blum noted
that he did not have a specific date for return to work. He opined that appellant would not be able
to take up any specific position within the federal workplace, that she would require a lifetime of
medical treatment associated with her injury, and that vocational training would not result in
appellant finding a different and improved form of employment.
By decision dated July 17, 2019, OWCP denied appellant’s wage-loss compensation claim
for the period beginning October 7, 2018, find that the medical evidence of record was insufficient
to establish disability during the claimed period due to the accepted employment injury.
On July 23, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review with regard to OWCP’s July 17, 2019
decision.
In a memorandum of telephone call (Form CA-110) dated August 19, 2019, OWCP’s
representative advised appellant that there was a conflict of opinion between her treating
physicians and second opinion physicians with regard to her return to work and, that after review
of the case file, OWCP’s representative thought that appellant would be referred for an impartial
medical evaluation.
The telephonic hearing was held on November 13, 2019. During the hearing, appellant
testified that she hit her head when she fell at work. She stated that she told the emergency room
physician that she hit her head the next day.
On December 16, 2019 OWCP received a partial undated medical report from Dr. Blum.
Dr. Blum explained that subsequent to her injury appellant experienced increased headaches as
well as increased paraspinal spasms and decline in her gait. Following her concussion, he noted
that she had evidence of deep white matter changes. Dr. Blum stated that appellant’s lesions did
not explain her post-concussive symptoms. He noted that she continued to have sequelae of
cerebral concussion such as increased headaches, muscle spasms, and slow reaction times.
Dr. Blum stated that cerebral concussions typically caused microscopic central nervous system
injury not necessarily visible by neuroimaging studies, but that additive effects would cause
aggravation of headaches, rest fatigue, and deterioration of function and activities of daily living
as well as occupational limitations. He opined within a reasonable degree of medical certainty that
the concussion of August 22, 2018 exacerbated appellant’s previous known symptoms and
rendered her unable to work. Dr. Blum diagnosed history of cerebral concussion, type 2 diabetes,
hypertension, and altered mental status as a sequelae of concussion.
By decision dated January 28, 2020, the hearing representative affirmed the July 17, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which

7

compensation is claimed is causally related to the employment injury.4 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury. 5 Whether a particular injury causes an
employee to become disabled from work, and the duration of that disability, are medical issues
that must be proven by a preponderance of probative and reliable medical opinion evidence.6
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.7 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.8
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is a causal
relationship between the claimant’s claimed disability and the accepted employment injury. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the accepted employment injury and the claimed
period of disability.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.11
Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
appoint a third physician (known as a referee physician or impartial medical specialist) who shall

4

See D.S., Docket No. 20-0638 (issued November 17, 2020); F.H., Docket No. 18-0160 (issued August 23, 2019);
C.R., Docket No. 18-1805 (issued May 10, 2019); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40
ECAB 1143 (1989).
5

See B.O., Docket No. 19-0392 (issued July 12, 2019); D.W., Docket No. 18-0644 (issued November 15, 2018).

6

20 C.F.R. § 10.5(f); B.O., id.; N.M., Docket No. 18-0939 (issued December 6, 2018).

7

Id. at § 10.5(f); see B.K., Docket No. 18-0386 (issued September 14, 2018).

8

Id.

9

J.M., Docket No. 19-0478 (issued August 9, 2019).

10

R.H., Docket No. 18-1382 (issued February 14, 2019).

11

A.W., Docket No. 18-0589 (issued May 14, 2019).

8

make an examination.12 This is called a referee examination and OWCP will select a physician
who is qualified in the appropriate specialty and who has no prior connection with the case.13
When there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background, must
be given special weight.14
ANALYSIS
The Board finds that this case is not in posture for decision.
Dr. Blum, a treating neurologist, provided reports and letters dated December 13, 2018,
February 25, May 9, and July 16, 2019, and a partial undated medical report, holding appellant off
from work due to cerebral concussion sustained on August 22, 2018. In contrast, Dr. Hanley, an
orthopedic surgeon and second opinion physician, opined in a January 11, 2019 report that there
was no objective evidence of a significant closed-head injury given her preexisting migraine
headache syndrome and that appellant’s musculoskeletal effects of the incident of August 22, 2018
had resolved. He recommended that appellant could return to full duty without restrictions.
Dr. Hanley noted work-related diagnoses of cervical and ankle strain, but opined that additional
diagnoses were not supported. Dr. Kimyai-Asadi, a neurologist and second opinion physician,
opined in a March 19, 2019 report that appellant had no objective residuals of the accepted injuries
and no objective neurological evidence of her claimed visual loss on the right side and cognitive
deficits. The Board finds that there is an unresolved conflict of medical opinion between Dr. Blum,
for appellant, and Drs. Hanley and Kimyai-Asadi, for the government, regarding whether appellant
was totally disabled from work beginning October 7, 2018 due to a condition causally related to
the accepted August 22, 2018 employment injury.
OWCP’s regulations provide that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an OWCP
medical adviser, OWCP shall appoint a third physician to make an examination.15 The Board will
therefore remand the case to OWCP for referral to an impartial medical examiner regarding
whether she has submitted sufficient evidence to establish disability for work beginning October 7,
2018 due to the accepted August 22, 2018 employment injury. Following this and other such
further development as deemed necessary, OWCP shall issue a de novo decision.

12

5 U.S.C. § 8123(a); K.C., Docket No. 19-0137 (issued May 29, 2020); M.W., Docket No. 19-1347 (issued
December 5, 2019); C.T., Docket No. 19-0508 (issued September 5 2019); R.S., Docket No. 10-1704 (issued May 13,
2011); S.T., Docket No. 08-1675 (issued May 4, 2009).
13

20 C.F.R. § 10.321.

14

K.C., supra note 12; M.W., supra note 12; C.T., supra note 12; Darlene R. Kennedy, 57 ECAB 414 (2006);
Gloria J. Godfrey, 52 ECAB 486 (2001).
15

5 U.S.C. § 8123(a); K.C., supra note 12; M.W., supra note 12.

9

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 26, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

